Citation Nr: 9922136	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-00 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 RO decision which denied the 
veteran's claim for service connection for PTSD.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as revised June 18, 1999, effective March 7, 
1997; 64 Fed.Reg. 32807-32808 (1999)).

The veteran's discharge record reflects that he served in the 
Army from February 1943 to February 1946.  He was a member of 
the 303rd Infantry, and had 4 months and 6 days of foreign 
service.  His decorations and citations include the European 
African Middle Eastern Service Medal and the World War II 
Victory Medal.  His military occupational specialty was that 
of a cook.  It is noted that the veteran has provided only a 
few details regarding his service stressors, including that 
100 out of 285 individuals in his unit died and that he 
witnessed a man (an unnamed sergeant) die in a grenade 
explosion.  

In April 1997, the RO forwarded the veteran's discharge 
record (discussed above) to the National Personnel Records 
Center (NPRC) and requested, among other things, that they 
furnish his service personnel records including his DA Form 
20.  In June 1997, the NPRC responded, indicating that they 
could not locate the veteran's service records and that the 
records were apparently destroyed in the 1973 NPRC fire.  The 
U.S. Court of Veterans Appeals (which has recently been 
renamed the U.S. Court of Appeals for Veterans Claims) has 
stated that when crucial government-held evidence, such as 
service personnel records, is destroyed or otherwise 
unavailable, the duty to assist the veteran in developing his 
claim is particularly great.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991); see also O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

The Board notes that the description of the veteran's service 
stressors is vague.  As such, the RO should again instruct 
the veteran to provide detailed information regarding his 
service stressors so that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) can attempt to verify 
such.  Zarycki v. Brown, 6 Vet. App. 91 (1993). 

With regard to whether the veteran has a proper diagnosis of 
PTSD, it is noted that there is an October 1996 statement on 
file from Marilyn S. Ward, M.D. (a VA staff psychiatrist) 
which reflects the opinion that the veteran has PTSD which is 
related to his World War II service.  Dr. Ward did not report 
detailed examination findings and did not indicate whether 
the veteran's diagnosis of PTSD was made in accordance with 
DSM-IV.  More recent evidence on file reflects psychiatric 
diagnoses other than PTSD.  A June 1997 VA compensation 
examination notes a current diagnosis of a bipolar disorder 
and reflects the opinion that there was no evidence in either 
the present or past which suggested that the veteran had 
PTSD.  The Board notes that pursuant to 38 C.F.R. § 4.125, as 
revised effective November 7, 1996, a diagnosis of PTSD must 
conform to the criteria of DSM-IV.  Given the conflicting 
evidence, discussed above, a VA examination should be 
provided to ascertain whether there is a proper diagnosis of 
PTSD in accordance with DSM-IV.  38 C.F.R. § 3.304(f) (as 
revised June 18, 1999, effective March 7, 1997; 64 Fed.Reg. 
32807-32808 (1999)); Cohen v. Brown, 10 Vet. App. 128 (1997).  

An attempt should also be made to secure additional relevant 
medical records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who have treated or 
examined him, since his release from 
active duty, for a psychiatric disorder.  
The RO should obtain copies of all 
related medical records which are not 
already on file.

2.  The RO should instruct the veteran to 
provide a detailed written account 
(including dates, locations, names of 
other persons involved, unit 
designations, etc.) of the alleged 
service stressors for PTSD.  The RO 
should forward relevant information (a 
listing of alleged stressors, service 
discharge documents, and any other 
records relevant to the PTSD claim) to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) and 
request that organization attempt to 
verify the alleged stressors.  

3.  The veteran should thereafter undergo 
a VA psychiatric examination, with all 
appropriate studies, for the purpose of 
diagnosing or ruling out PTSD.  Any 
diagnosis of PTSD should be in accordance 
with DSM-IV.  If PTSD is diagnosed, the 
doctor should clearly identify the 
alleged stressors which are deemed to be 
the source of the disorder, and should 
explain why they are deemed sufficient to 
support the diagnosis under DSM-IV.  The 
claims folder must be provided to and 
reviewed by the examiner.

4.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.  Then 
the case should be returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


